     Case 1:17-cr-10209-NMG Document 168 Filed 03/05/21 Page 1 of 5



                   United States District Court
                     District of Massachusetts

                                      )
United States of America,             )
                                      )
                                      )
          v.                          )
                                      )
                                      )     Criminal Action No.
Phillip Goodwin,                      )     17-10209-NMG
                                      )
          Defendant.                  )
                                      )
                                      )

                          MEMORANDUM & ORDER

GORTON, J.

     Pending before this Court is the motion of defendant

Phillip Goodwin (“Goodwin” or “defendant”) for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A).        In light of the

COVID-19 pandemic, Goodwin seeks to have this Court reduce the

remaining two-thirds of his 130-month sentence of imprisonment

to time served with conditions of release including entry into a

drug treatment program.    He is currently incarcerated at FMC

Devens in Ayer, Massachusetts, having been convicted of and

sentenced for a number of drug and money laundering crimes.

     In February, 2021, defendant tested positive for and

recovered from COVID-19 without exhibiting any symptoms.

I.   Background

     Defendant Goodwin is chronic drug abuser who has a lengthy

criminal record, including five masked, armed robberies and

                                 - 1 -
     Case 1:17-cr-10209-NMG Document 168 Filed 03/05/21 Page 2 of 5



several drug convictions.    He has also enrolled in and relapsed

from at least five drug treatment and detox programs.

     With respect to the instant offense, Goodwin was arrested,

convicted and sentenced for managing a steroid-trafficking

organization which manufactured, marketed and sold illicit

steroid products bearing counterfeit labels and packaging which

infringed on the marks of a legitimate, global pharmaceutical

company.   The estimated “street” value of the products sold was

between $1.5 million and $3.5 million.      Following his arrest,

Goodwin was sent to an inpatient drug-treatment program on

pretrial release from which he absconded.       He has since been

detained in federal custody during which he has been found to

have committed a disciplinary infraction for opioid use.

     Having exhausted his administrative remedies, Goodwin now

moves this Court for compassionate release due to the outbreak

of COVID-19 and the attendant lack of treatment in FMC Devens

for his drug addiction.    He contends that he suffers from opioid

addiction and several medical conditions which make him

especially vulnerable to contracting a severe case of COVID-19,

namely, smoking, obesity, liver disease and hypertension.         He

also submits that the balance of the factors laid out in 18

U.S.C. § 3553(a) weigh in favor of his release.

     The government opposes his motion.      It asserts that

1) defendant has already contracted and fully recovered from

                                 - 2 -
      Case 1:17-cr-10209-NMG Document 168 Filed 03/05/21 Page 3 of 5



asymptomatic COVID-19, 2) the previous outbreak of COVID-19 at

FMC Devens has substantially abated and, in any event, 3) the

defendant has served only one-third of his sentence and remains

a danger to the community.

II.   Motion for Compassionate Release

        A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Such a modification may be made

upon a defendant’s motion only after he has fully exhausted his

administrative remedies. § 3582(c)(1)(A).        Even if all other

requirements are satisfied, a court should grant a motion for

release only if it determines that the defendant is no longer a

danger to the public. Id.

        B. Application

      Goodwin is not entitled to a modification of his sentence

pursuant to § 3582(c)(1)(A) because he has demonstrated no

“extraordinary and compelling” reason warranting his release.

Indeed, Goodwin has already tested positive for and fully

recovered from COVID-19 without exhibiting any symptoms and the

COVID-19 outbreak at FMC Devens has substantially abated. See

United States v. Hunt, No. 12-cr-10227, 2021 WL 538133, at *1

                                  - 3 -
     Case 1:17-cr-10209-NMG Document 168 Filed 03/05/21 Page 4 of 5



(D. Mass. Feb. 14, 2021) (denying a motion for compassionate

release for a defendant with high blood pressure, sleep apnea,

obesity and Type 2 diabetes, in part, because he had previously

contracted and recovered from COVID-19 without any “enduring

adverse consequences.”); see also United States v. Zahn, No. 18-

cr-00150, 2020 WL 3035795, at *2 (N.D. Cal. June 6, 2020)

(explaining that, because defendant has already tested positive

for and recovered from COVID-19, “the immediate threat to

[defendant] has passed, fortunately with no serious

complications of any kind.    That is enough to find that he has

not proffered an extraordinary and compelling reason for release

under 18 U.S.C. § 3582(c)(1)(A)(i).”).

     Furthermore, defendant has served only one-third of the

sentence imposed by this Court, which was well below the

advisory guidelines sentencing range, and has failed to

establish that he no longer poses a danger to the public. See

United States v. Jones, No. 15-cr-10148, 2020 WL 6205783, at *4

(D. Mass. Oct. 22, 2020) (denying a motion for compassionate

release for a defendant with diabetes and hypertension, in part,

because he of his “history as a recidivist drug offender.”).

Goodwin is a chronic drug abuser with an extensive criminal

history who is currently serving a sentence for leading a multi-

million-dollar illicit steroid manufacturing and distribution

business.   Moreover, he absconded from his inpatient drug-

                                 - 4 -
     Case 1:17-cr-10209-NMG Document 168 Filed 03/05/21 Page 5 of 5



treatment program while on pretrial release and has been

disciplined for opioid use while serving his current sentence.

Given his history, the Court finds that, if released, there is a

disturbing likelihood that he would recidivate and, therefore,

endanger the community.

     While the Court remains cognizant of the risks associated

with COVID-19, the totality of the circumstances, including the

severity of Goodwin’s offense, his lengthy criminal history, the

need for just punishment and respect for the law and the need to

protect the public, weighs heavily against defendant’s release.

See § 3553(a)(1)-(2).   Accordingly, this Court will deny

defendant’s motion for compassionate release.

                                 ORDER

     For the foregoing reasons, defendant’s pro se motion for

compassionate release (Docket No. 141) is DENIED as moot and his

supplemental motion filed by counsel (Docket No. 163) is DENIED

without prejudice.

So ordered.

                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated March 5, 2021




                                 - 5 -
